PER CURIAM.
The appellant, John J. Ingénito, pleaded no contest to attempted second-degree murder and robbery with a weapon. The trial court found that the plea had a factual basis and was freely and voluntarily given and sentenced the appellant in conformance with the plea agreement. He seeks review of the denial of his motion to withdraw plea. We reverse for consideration of Ingenito’s ineffective assistance of counsel claim; otherwise, we affirm as to the remaining issues raised.
The plea agreement called for Ingénito to serve eleven months and twenty-nine days in county jail as a condition of ten years’ probation. However, it was contemplated by the court and parties that after six months of successful jail service, Ingenito’s attorney was to file a motion for modification of probation requesting Ingénito be released to a Level 2 therapeutic community. In his motion, Ingénito claims his counsel was ineffective because he failed to file such a motion and Ingénito served the entire eleven months and twenty-nine days in county jail. Further, Ingénito insists he is still interested in entering a therapeutic program.
The record before this court does not address Ingenito’s claim of ineffective assistance of counsel. We reverse the denial of relief on this count and remand to the trial court for further proceedings. On remand the court may again deny relief by attaching sufficient portions of the record to refute the claim or the court may conduct an evidentia-ry hearing.
Appellant must seek review of any subsequent orders of the trial court within thirty days.
*1056Affirmed in part, reversed in part, and remanded.
SCHOONOVER, Acting C.J., and BLUE and QUINCE, JJ., concur.